Exhibit 10.1

Execution Version

OAKTREE STRATEGIC INCOME II, INC.

AND

CITY NATIONAL BANK

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------



This LOAN AND SECURITY AGREEMENT dated as of June 9, 2020 is entered into by and
between CITY NATIONAL BANK (“Bank”) and OAKTREE STRATEGIC INCOME II, INC., a
Delaware corporation (“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

 

  1.

DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, the following terms shall have the
following respective definitions:

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

“Advance Request Date” means the date on which Borrower delivers to Bank a Loan
Advance/Paydown Request Form in substantially the form of Exhibit B in
connection with Borrower’s request for an Advance in accordance with
Section 2.1(a).

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners, and members.

“Applicable Law” means, with respect to any Person or property of such Person,
all existing and future laws, rules, regulations (including temporary and final
income tax regulations), statutes, treaties, codes, ordinances, permits,
certificates, orders, licenses of and interpretations by any Governmental
Authority applicable to such Person (including, without limitation, predatory
lending laws, usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulations “B” and “Z”,
the Servicemembers Civil Relief Act of 2003 and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and all other
consumer credit laws and equal credit opportunity and disclosure laws) and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

“Approved Dealer” means Markit Partners, Loan Pricing Corp. or any other
nationally recognized loan pricing service or nationally recognized
broker/dealer that is reasonably acceptable to Bank.

 

2



--------------------------------------------------------------------------------



“Asset Coverage” means, as of any date of determination “asset coverage” (as
understood under the Investment Company Act), as determined in accordance with
the terms and requirements of the Investment Company Act, including Sections
6(f), 18 and 61(a)(1) thereof, and otherwise in accordance with GAAP.

“Bank Asset Coverage” means, as of any date of termination, the result of
(i) the sum of (x) the Value of all Portfolio Investments in the name of
Borrower and (y) the total amount of cash on deposit in the Collateral Accounts
or any other account in the name of Borrower that is subject to a Control
Agreement, in each case, excluding the direct proceeds of any Advances hereunder
divided by (ii) the total Credit Extensions.

“Bank Expenses” means all: reasonable costs or expenses (including reasonable
documented attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation, administration, and enforcement of the Loan Documents;
and Bank’s reasonable attorneys’ fees and expenses incurred in amending,
enforcing or defending the Loan Documents (including fees and expenses of
appeal), incurred before, during and after an Insolvency Proceeding, whether or
not suit is brought.

“Base Rate” means the greater of (a) the rate most recently publicly announced
by Bank at its principal office in Los Angeles, California as its “Prime Rate”
and (b) the LIBOR Rate plus 2.00%.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Bonds” means any High Yield Securities.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, business operations or
financial condition; and all computer programs, tape files, and the equipment
containing such information.

“Borrowing Base” means at any time an amount equal to:

(i) 65 percent (65%) (or 60 percent (60%) if only one bid-side quote is
available) of the aggregate Value of the Eligible Portfolio Investments provided
by Borrower in accordance with Section 6.3(d) that are First Lien Loans that are
Broadly Syndicated Loans, plus

(ii) 45 percent (45%) (or 40 percent (40%) if only one bid-side quote is
available) of the aggregate Value of the Eligible Portfolio Investments provided
by Borrower in accordance with Section 6.3(d) that are First Lien Loans that are
Broadly Syndicated Loans that are High Leverage Loans plus

(iii) 55 percent (55%) of the aggregate Value of the Eligible Portfolio
Investments provided by Borrower in accordance with Section 6.3(d) that are
First Lien Loans that are Middle Market Loans plus

 

3



--------------------------------------------------------------------------------



(iv) 35 percent (35%) (or 30 percent (30%) if only one bid-side quote is
available) of the aggregate Value of the Eligible Portfolio Investments provided
by Borrower in accordance with Section 6.3(d) that are Second Lien Loans that
are Broadly Syndicated Loans plus

(v) 35 percent (35%) of the aggregate Value of the Eligible Portfolio
Investments provided by Borrower in accordance with Section 6.3(d) that are
Bonds plus

(vi) the total amount of cash and value of cash equivalents on deposit in the
Collateral Accounts or any other account in the name of Borrower that is subject
to a Control Agreement, in each case, excluding the direct proceeds of any
Advances hereunder;

provided that: (i) the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Second Lien Loans shall not exceed 15% of the
Borrowing Base, (ii) the portion of the Borrowing Base attributable to Eligible
Portfolio Investments that are Bonds shall not exceed 15% of the Borrowing Base,
(iii) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are PIK Investments shall not exceed 5% of the Borrowing Base,
(iv) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Second Lien Loans, Bonds and PIK Investments shall not
exceed 25% of the Borrowing Base in the aggregate, (v) the advance rate
applicable to that portion of the Value of the Eligible Portfolio Investments
issued by a single portfolio company exceeding 10% of the aggregate Value of all
Eligible Portfolio Investments included in the Borrowing Base (for the avoidance
of doubt, the calculation of Value for purposes of this sub-clause shall be made
without taking into account any advance rate), shall be 0%, (vi) the advance
rate applicable to the aggregate Value of all Eligible Portfolio Investments in
their entirety shall be 0% at any time when the Borrowing Base is composed
entirely of Eligible Portfolio Investments issued by fewer than 15 Eligible
Obligors in the aggregate and (vii) the portion of the Borrowing Base
attributable to Eligible Portfolio Investments that are not First Lien Loans
that are Broadly Syndicated Loans or First Lien Loans that are Broadly
Syndicated High Leverage Loans shall not exceed 50% of the Borrowing Base in the
aggregate.

“Borrowing Base Certificate” is a borrowing base certificate in form attached
hereto as Exhibit C.

“Borrowing Base Portfolio Investments” means Eligible Portfolio Investments that
are included in the Borrowing Base.

“Broadly Syndicated Loan” means, any First Lien Loan or Second Lien Loan (a)(i)
that is a broadly syndicated commercial loan, (ii) that is not (and cannot by
its terms become) subordinate in right of payment (excluding, for the avoidance
of doubt, subordination of the applicable lien on the assets of any Obligor in
the case of a Second Lien Loan) to any obligation of the Obligor in any
bankruptcy, reorganization, insolvency, moratorium or liquidation proceedings,
(iii) that is secured by a pledge of collateral, which security interest is
validly perfected and first or second priority, as applicable under Applicable
Law (subject to Liens described in clause (c) of the definition of Permitted
Liens), (iv) with respect to which Borrower determines in good faith that the
value of the collateral securing such Loan (or the enterprise value of the
underlying business) on or about the time of origination equals or exceeds the
outstanding principal balance of such Loan plus the aggregate outstanding
balances of all other loans of equal

 

4



--------------------------------------------------------------------------------



or higher seniority secured by the same collateral, (v) in the case of a First
Lien Loan, that has an Issue Size of $300,000,000 or greater and (vi) that has
at least one bid-side quote provided by an Approved Dealer or (b) that is
otherwise approved by Bank in its sole discretion as a “Broadly Syndicated
Loan”.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of New York or the New York Stock Exchange are
authorized or required to close or any day on which dealings in U.S. dollar
deposits are not carried on in the London interbank market.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) shall have acquired “beneficial ownership” (as defined under Rule 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group acting in concert shall be deemed to have “beneficial ownership” of all
securities that such person or persons have the right to acquire, whether such
right is exercisable immediately or only after the passage of time, directly or
indirectly, of stock or other equity interests or any interest convertible into
any such interest in Borrower), directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over Borrower or of over 50% or more of the voting power for the
election of directors of Borrower, who did not have such power before such
transaction.

“Charter Documents” means the Certificate of Incorporation with respect to
Borrower any other governing charter document of a Person, and any other
organizational, formation, or operational documents of a Person.

“Cash Pay” means a Portfolio Investment as to which, at the time of
determination, not less than three-fourths of the interest (including accretions
and “pay-in-kind” interest) for the current monthly, quarterly, semiannual or
annual period (as applicable) is payable in cash; provided that (i) with respect
to any Loan, such interest shall be payable no less frequently than quarterly
and (ii) with respect to any Bond, such interest shall be payable no less
frequently than semiannually.

“Closing Date” means the date of this Agreement.

“Code” means the New York Uniform Commercial Code.

“Collateral” is defined in Section 4.1(a).

“Collateral Account” is defined in Section 6.6(a).

“Compliance Certificate” means a certificate in substantially the form attached
as Exhibit D.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such

 

5



--------------------------------------------------------------------------------



obligation directly or indirectly guaranteed, endorsed, co-made or discounted or
sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable; (ii) any obligations with respect to
undrawn letters of credit, corporate credit cards, or merchant services issued
or provided for the account of that Person; and (iii) all obligations arising
under any interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designed to protect such Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

“Control Agreement” means any control agreement, in form and substance
reasonably satisfactory to Bank, executed and delivered by Borrower, Bank and
the applicable bank or securities intermediary, as applicable, with respect to a
deposit account or securities account.

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

“De Minimis Account” is defined in Section 6.6(b)(vi).

“Dollars” means, and the conventional “$” signifies, the lawful currency of the
United States.

“EBITDA” has the meaning set forth in the applicable Obligor’s loan or credit
agreement relating to its Loan.

“Eligible Portfolio Investments” means Portfolio Investments, (i) that comply
with all of Borrower’s representations and warranties to Bank set forth in
Section 5.3, (ii) that are either First Lien Loans, Second Lien Loans, Middle
Market Loans or Bonds and (iii) unless otherwise agreed to by Bank in writing,
that satisfy each of the following conditions as of the date the corresponding
Portfolio Investment is added to the Borrowing Base and at each other date of
determination:

(a) such Portfolio Investment has been originated, purchased or otherwise
acquired by Borrower in the ordinary course of business;

(b) such Portfolio Investment is denominated and payable in Dollars;

 

6



--------------------------------------------------------------------------------



(c) such Portfolio Investment is evidenced by a credit agreement or other
underlying agreement containing an express promise to pay;

(d) with respect to First Lien Loans that are Broadly Syndicated Loans, (i) such
Loan has a Value that is greater than 80% of the par value thereof, (ii) such
Loan has a Moody’s public rating and a public rating by S&P and such public
ratings are higher than “Caa1” by Moody’s and higher than “CCC+” by S&P and
(iii) such Loan contains a Net Total Leverage Ratio of less than 7.5x as of
December 31, 2019 or any other Relevant Test Period thereafter that provides a
Net Total Leverage Ratio that is no higher than the Net Total Leverage Ratio as
of December 31, 2019; provided that any such Loan shall cease to be an Eligible
Portfolio Investment at such time as (i) the Loan has a Value that is less than
60% of the par value thereof, (ii) such Loan has a Moody’s public rating that is
lower than “Caa2” or a public rating by S&P that is lower than “CCC” or (iii) a
Specified Obligor Event of Default has occurred with respect thereto;

(e) with respect to First Lien Loans that are Broadly Syndicated Loans that are
High Leverage Loans, such Loan (i) has a Value that is greater than 80% of the
par value thereof and (ii) such Loan has a Moody’s public rating and a public
rating by S&P and such public ratings are higher than “Caa1” by Moody’s and
higher than “CCC+” by S&P; provided that any such Loan shall cease to be an
Eligible Portfolio Investment at such time as (i) the Loan has a Value that is
less than 60% of the par value thereof, (ii) such Loan has a Moody’s public
rating that is lower than “Caa2” or a public rating by S&P that is lower than
“CCC” or (iii) a Specified Obligor Event of Default has occurred with respect
thereto;

(f) with respect to Middle Market Loans, (i) such Loan has a Value that is
greater than 80% of the par value thereof, (ii) such Loan contains (x) a Net
Senior Leverage Ratio of less than 5.50x as of December 31, 2019 or any other
Relevant Test Period thereafter that provides a Net Senior Leverage Ratio that
is no higher than the Net Senior Leverage Ratio as of December 31, 2019, and
(y) a Net Total Leverage Ratio of less than 7.0x as of December 31, 2019 or any
other Relevant Test Period thereafter that provides a Net Total Leverage Ratio
that is no higher than the Net Total Leverage Ratio as of December 31, 2019 and
(iii) if rated, such Loan has a public rating from Moody’s that is higher than
“Caa1” or from S&P that is higher than “CCC+”; provided that any such Loan shall
cease to be an Eligible Portfolio Investment at such time as (i) the Loan has a
Value that is less than 60% of the par value thereof, (ii) if rated, such Loan
has a Moody’s public rating that is lower than “Caa2” or a public rating by S&P
that is lower than “CCC” or (iii) a Specified Obligor Event of Default has
occurred with respect thereto;

(g) with respect to Second Lien Loans that are Broadly Syndicated Loans,
(i) such Loan has a Value that is greater than 75% of the par value thereof,
(ii) such Loan has a Moody’s public rating and a public rating by S&P and such
public ratings are higher than “Caa1” by Moody’s and higher than “CCC+” by S&P
and (iii) such Loan contains a Net Total Leverage Ratio of less than 7.0x as of
December 31, 2019 or any other Relevant Test Period thereafter that provides a
Net Total Leverage Ratio that is no higher than the Net Total Leverage Ratio as
of December 31, 2019; provided that any such Loan shall cease to be an Eligible
Portfolio Investment at such time as (i) the Loan has a Value that is less than
40% of the par value thereof, (ii) such Loan has a Moody’s public rating that is
lower than “Caa2” or a public rating by S&P that is lower than “CCC” or (iii) a
Specified Obligor Event of Default has occurred with respect thereto;

 

7



--------------------------------------------------------------------------------



(h) with respect to any Bond, (i) such Bond has a Value that is greater than 80%
of the par value thereof, (ii) such Bond has an Issue Size that is greater than
$750,000,000 and (iii) such Bond has a Moody’s public rating and a public rating
by S&P and such public ratings are higher than “Caa1” by Moody’s and higher than
“CCC+” by S&P; provided that such Bond shall cease to be an Eligible Portfolio
Investment at such time as (i) the Bond has a Value that is less than 40% of the
par value thereof, (ii) such Bond has a Moody’s public rating that is lower than
“Caa2” or a public rating by S&P that is lower than “CCC” or (iii) a Specified
Obligor Event of Default has occurred with respect thereto;

(i) such Portfolio Investment does not constitute a purpose credit advanced for
the acquisition of margin stock;

(j) such Portfolio Investment has been pledged to Bank as Collateral and Bank
has a perfected security interest in such Portfolio Investment;

(k) such Portfolio Investment is not a Portfolio Investment that, on or after
the date such Portfolio Investment was added to the Borrowing Base, has been
modified by Borrower in any of the following ways without Bank’s consent:
(i) increasing the principal amount of the commitment, (ii) reducing in the rate
of interest by more than 25%, (iii) waiving, deferring or extending any
scheduled payment date of principal or interest (x) in the case of the 2020
fiscal year, for more than two (2) fiscal quarters during such fiscal year or
(y) in the case any fiscal year thereafter, for a period greater than five
(5) Business Days beyond any applicable grace period related thereto,
(iv) extending the final maturity date or (v) releasing of any collateral
securing such Portfolio Investment;

(l) such Portfolio Investment does not provide the related Obligor with any
right of rescission, set-off, counterclaim or defense, including the defense of
usury;

(m) such Portfolio Investment does not contain confidentiality restrictions that
would prohibit Bank from accessing all necessary information with regards to
such Portfolio Investment so long as Bank has agreed to maintain the
confidentiality of such information and to comply with customary and market
confidentiality obligations;

(n) the Obligor with respect to such Portfolio Investment is an Eligible
Obligor;

(o) such Portfolio Investment does not contravene in any material respect any
Applicable Law except to the extent that non-compliance with any Applicable Law
would not reasonably be expected, in Bank’s commercially reasonable judgment, to
result in a Material Adverse Effect on such Portfolio Investment;

(p) such Portfolio Investment is eligible to be sold to Borrower and to have a
security interest therein granted to Bank;

(q) all consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority required to be obtained, effected
or given in connection with the making, acquisition, transfer or performance of
such Portfolio Investment by Borrower have been duly obtained, effected or given
and are in full force and effect;

 

8



--------------------------------------------------------------------------------



(r) such Portfolio Investment is not a charged-off loan and has not been placed
on “non-accrual status” by Borrower in accordance with the internal accounting
and valuation policies of Borrower in effect as of the Closing Date;

(s) the maximum term to maturity of such Portfolio Investment shall not exceed 8
(eight) years from any Advance Request Date; and

(t) such Portfolio Investment (i) is not an equity security and (ii) does not
provide for the conversion or exchange into an equity security at any time on or
after the date it is included as part of the Collateral.

“Eligible Obligor” means, as of the date the Portfolio Investment related to
such Obligor is added to the Borrowing Base, any Obligor under a Portfolio
Investment that:

(a) is a business organization (and not a natural person) duly organized and
validly existing under the laws of its jurisdiction of organization;

(b) is either a legal operating entity or holding company;

(c) has not entered into its respective Portfolio Investment primarily for
personal, family or household purposes;

(d) is not a Governmental Authority;

(e) is not an Affiliate of Borrower or its officers, employees or agents
(provided, that no person shall be deemed to be an Affiliate of Borrower solely
by reason of control by a common financial sponsor);

(f) such Obligor is domiciled in the United States; provided that up to
twenty-five percent (25%) of the aggregate outstanding balance of all Eligible
Portfolio Investments may have Obligors that reside in Australia, France,
Germany New Zealand, Luxembourg, the Netherlands, Canada or the United Kingdom;

(g) is not a federal, state or local government entity or any department,
agency, or instrumentality; and

(h) with respect to which the applicable S&P industry classification group is
not “Oil, Gas & Consumable Fuels” or “Hotels, Restaurants & Leisure”.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

“Event of Default” means any one or more of the events specified in Article 8.

 

9



--------------------------------------------------------------------------------



“Excluded Account” means (i) that certain deposit account at Wells Fargo Bank,
N.A. in the name of Borrower that was disclosed to Bank prior the Closing Date
and (ii) each account in the name of Borrower established solely for the purpose
of facilitating blocker entities and/or subsidiaries, in each case, which such
account solely holds equity securities with respect thereto.

“Excluded Taxes” means any of the following taxes imposed on or with respect to
Bank or required to be withheld or deducted from a payment to Bank, (a) taxes
imposed on or measured by net income (however denominated), franchise taxes, and
branch profits taxes, (b) U.S. federal withholding taxes imposed on amounts
payable under this Agreement pursuant to a law in effect (i) on the date Bank
changes its lending office except to the extent that, pursuant to Section 2.6,
amounts with respect to taxes were payable to Bank immediately prior to such
date, or (ii) on the date Bank acquired the applicable interest in the Loan
Documents, (c) taxes attributable to Bank’s failure to comply with
Section 2.6(e) and (d) any U.S. federal withholding taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the IRC, any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implement
such Sections of the IRC.

“First Lien Loan” means any Loan that is recorded as a “first lien loan” on
Borrower’s Books.

“GAAP” means generally accepted accounting principles as in effect from time to
time.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any body or entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person.

“High Leverage Loan” means any Loan (i) the Obligor of which has a Net Total
Leverage Ratio of greater than 7.5x as of December 31, 2019 or any other
Relevant Test Period thereafter that provides a Net Total Leverage Ratio that is
no higher than the Net Total Leverage Ratio as of December 31, 2019 or (ii) for
which a Net Total Leverage ratio is not otherwise available.

“High Yield Securities” means debt securities, in each case (a) issued by public
or private issuers, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the United States Securities Act of 1933, as
amended (or any successor provision thereunder) and (c) that are not (i) cash
equivalents or Loans or (ii) contractually subordinated in right of payment to
other debt of the same Obligor.

 

10



--------------------------------------------------------------------------------



“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services (excluding current accounts payable in
the ordinary course of business), including without limitation reimbursement and
other obligations with respect to surety bonds and letters of credit, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all capital lease obligations and (d) all Contingent Obligations.

“Indemnified Liabilities” is defined in Section 12.2.

“Indemnified Taxes” means (a) taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee” is defined in Section 12.2.

“Independent Valuation Provider” means any of Houlihan Capital Advisors, LLC,
Duff & Phelps LLC, Murray, Devine and Company, Lincoln Advisors, Valuation
Research Corporation, Alvarez & Marsal, Houlihan Lokey and Stout, or any other
independent nationally recognized third-party appraisal firm selected by Bank,
and reasonably acceptable to Borrower.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Internal Value” is defined in Section 6.9(a)(i).

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“IRS” means the U.S. Internal Revenue Service.

“Issue Size” means, with respect to any Portfolio Investment, the dollar value
of the all committed Indebtedness of the applicable Obligor currently held or
contemplated for purchase by Borrower; provided that any pari passu committed
Indebtedness that is broadly syndicated with the same material terms and issued
by the same Obligor pursuant to the same credit, loan agreement or equivalent
underlying documentation may be included in the calculation of Issue Size in the
reasonable determination of Borrower.

“IVP External Quoted Value” is defined in Section 6.9(a)(i).

 

11



--------------------------------------------------------------------------------



“IVP Tested Assets” is defined in Section 6.9(a)(i).

“LIBOR Rate” means, for any day with respect to each Advance, the fluctuating
rate of interest equal to the rate per annum equal to the London Interbank
Offered Rate (or a comparable or successor rate which is approved by Bank), as
published by Bloomberg (or other commercially available source providing
quotations of such rate as selected by Bank from time to time) as determined for
each Business Day at approximately 11:00 a.m. London time two (2) Business Days
prior to the date in question, for Dollar deposits with a one-month term, as
adjusted from time to time in Bank’s commercially reasonable discretion for
reserve requirements, deposit insurance assessment rates and other regulatory
costs.

Notwithstanding anything to the contrary in this Agreement, if Bank determines
(which determination shall be conclusive absent manifest error) that:

(i) adequate and reasonable means do not exist for ascertaining any interest
rate specified herein based on London Interbank Offered Rates (“LIBOR”),
including, without limitation, because LIBOR is not available or published on a
current basis and such circumstances are unlikely to be temporary (the date of
such determination, the “LIBOR Suspension Date”); or

(ii) (b) the administrator of LIBOR or a governmental authority having
jurisdiction over Bank has made a public statement identifying a specific date
after which LIBOR shall no longer be made available, or used for determining the
interest rate of Advances (such specific date, the “Scheduled Unavailability
Date”) (the events specified in the foregoing clauses (a) and (b), the “LIBOR
Suspension Events”);

then, LIBOR shall be replaced hereunder with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein) giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated commercial credit facilities for
such alternative benchmarks (any such proposed rate or such other rate as
specified below, a “LIBOR Successor Rate”), with such replacement to be agreed
to by Bank and Borrower as soon as reasonably practicable following the LIBOR
Suspension Date or prior to the Scheduled Unavailability Date (as applicable)
and effective along with the LIBOR Successor Rate changes (x) in the case of a
LIBOR Suspension Date, at a time and date to be agreed by Bank and Borrower and
(y) in the case of a Scheduled Unavailability Date, at 12:01 a.m. (New York
time) on such Scheduled Unavailability Date (as applicable); provided however,
that until a LIBOR Successor Rate has been agreed, in the case of a LIBOR
Suspension Date, or, in the case of a Scheduled Unavailability Date, if no LIBOR
Successor Rate has been agreed to by Bank and Borrower prior to such Scheduled
Unavailability Date, then all principal outstanding hereunder on the LIBOR
Suspension Date or the Scheduled Unavailability Date (as applicable) shall bear
interest at either (i) for the period commencing on such LIBOR Suspension Date
and/or Scheduled Unavailability Date, as applicable and ending forty-five
(45) days thereafter, the “LIBOR Rate” most recently obtained pursuant to the
terms hereof and (ii) at any time thereafter until a LIBOR Successor Rate is
selected, the Base Rate; notwithstanding any other provision of this Agreement,
any LIBOR Successor Rate shall provide that in no event shall such LIBOR
Successor Rate be less than 0.00 percent per annum).

 

12



--------------------------------------------------------------------------------



“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, Control Agreements, any
note or notes executed by Borrower and any other agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

“Loan Supplement” is the form attached hereto as Schedule 1.

“Loans” means loan assets in Borrower’s loan portfolio.

“Material Adverse Effect” means a material adverse effect on (i) subject to the
proviso herein, the business, operations or financial condition of Borrower,
(ii) the ability of Borrower to repay the Obligations or otherwise perform its
obligations under the Loan Documents or (iii) the value or priority of Bank’s
security interests in the Collateral; provided, that a Material Adverse Effect
solely under clause (i) above shall not include: (a) any event or condition
resulting from or relating to changes or developments in the economy, financial
markets or employment markets; (b) changes in political conditions, including
any acts of war or terrorist activities; (c) effects of weather, meteorological
or geological events; (d) changes in general national, regional or local
economic or financial conditions unless any such impacts the parties to this
Agreement in a disproportionate manner relative to other similar companies
operating in the United States; (e) effects of international, national, regional
or local epidemics or pandemics (including from COVID-19) or (f) any change,
financial or otherwise, to the business, affairs or operations of Bank or any of
its affiliates.

“Middle Market Loan” means a Loan that is not a Broadly Syndicated Loan.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

“Net Assets” has the meaning set forth in Borrower’s consolidated balance sheet
reflected in Borrower’s most recent Quarterly Report on Form 10-Q and Annual
Report on Form 10-K filings as filed with the SEC.

“Net Senior Leverage Ratio” with respect to any Loan, the Senior Debt to EBITDA
ratio minus unrestricted cash of the applicable Obligor as of such date.

“Net Total Leverage Ratio” with respect to any Loan, the Total Debt to EBITDA
ratio minus unrestricted cash of the applicable Obligor as of such date.

“Obligations” means all debt, principal, interest, Bank Expenses, Indemnified
Liabilities and other amounts owed to Bank by Borrower pursuant to this
Agreement or any other agreement, whether absolute or contingent, due or to
become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding and including any
debt, liability, or obligation owing from Borrower to others that Bank may have
obtained by assignment or otherwise.

 

13



--------------------------------------------------------------------------------



“Obligor” means, with respect to any Portfolio Investment, any Person or Persons
obligated to make payments pursuant to or with respect to such Portfolio
Investment, including any guarantor thereof.

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between Bank and the jurisdiction imposing such Tax (other than
connections arising from Bank having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.6(f)).

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

(b) trade payables incurred in the ordinary course of Borrower’s business;

(c) Indebtedness existing on the Closing Date and disclosed in the Schedule and
the extension, renewal or refinancing of such Indebtedness, provided that the
principal amount of any such Indebtedness being extended, renewed or refinanced
does not increase; and

(d) other unsecured Indebtedness in an aggregate amount not to exceed $5,000,000
at any time.

“Permitted Investment” means:

(a) Investments existing on the Closing Date disclosed in the Schedule;

(b) direct registered obligations of, and registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States of America or any agency or instrumentality of the United
States of America whose obligations are expressly backed by the full faith and
credit of the United States of America;

 

14



--------------------------------------------------------------------------------



(c) demand and time deposits in, certificates of deposit of, trust accounts
with, bankers’ acceptances issued by, or federal funds sold by any depository
institution or trust company incorporated under the laws of the United States of
America (including Bank) or any state thereof and subject to supervision and
examination by federal and/or state banking authorities, in each case payable
within 183 days after issuance;

(d) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-3 or P-3 from either
S&P or Moody’s, respectively;

(e) certificates of deposit maturing no more than one (1) year from the date of
investment therein issued by Bank;

(f) money market accounts; and

(g) Investments to the extent not prohibited by the Charter Documents.

“Permitted Liens” means the following:

(a) Liens existing on the date hereof and listed on the Schedule;

(b) Liens granted in favor of Bank; and

(c) (i) materialmen’s, warehousemen’s, mechanics’ and other Liens arising by
operation of law in the ordinary course of business for sums not due or sums
that are being contested in good faith, (ii) purchase money security interests
in certain items of equipment, (iii) Liens for taxes, fees, assessments or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings and for which Borrower maintains adequate
reserves (to the extent required by GAAP), (iv) other customary Liens permitted
with respect thereto consistent with Borrower’s internal accounting and
valuation policies of Borrower in effect as of the Closing Date, and (v) with
respect to any property or other assets of an Obligor designated as collateral
to secure repayment of any Portfolio Investment, Liens permitted by the
applicable loan agreement, credit agreement or other equivalent underlying
documentation with respect to such Portfolio Investment.

“Portfolio Investments” means Loans and other debt investments of Borrower;
provided that Portfolio Investments shall not include any equity interests
(including any ownership interest) in any special purpose entity owned by
Borrower formed for the purpose of holding equity securities.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

15



--------------------------------------------------------------------------------



“PIK Investments” means a Portfolio Investment that provides that any portion of
the interest accrued for a specified period of time or until the maturity
thereof is, or at the option of the obligor may be, added to the principal
balance of such obligation or is otherwise deferred and accrued rather than
being paid in cash and is not Cash Pay.

“Relevant Test Period” means with respect to any Loan, the relevant test period
for the calculation of Net Total Leverage Ratio, as applicable, for such Loan in
accordance with the related underlying credit agreement, or, if no such period
is provided for therein, (i) for Obligors delivering monthly financial
statements, each period of the last 12 consecutive reported calendar months, and
(ii) for Obligors delivering quarterly financial statements, each period of the
last four consecutive reported fiscal quarters of the principal Obligor on such
Loan; provided that with respect to any Loan for which the relevant test period
is not provided for in the related underlying credit agreement, if an Obligor is
a newly-formed entity as to which 12 consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor to the end of the twelfth calendar month or fourth
fiscal quarter (as the case may be) from the date of formation, and shall
subsequently include each period of the last 12 consecutive reported calendar
months or four consecutive reported fiscal quarters (as the case may be) of such
Obligor.

“Required Portfolio Investment Documents” means the following:

(a) a copy of each transfer document or instrument relating to such Portfolio
Investment evidencing the assignment of such Portfolio Investment to Borrower,
if any;

(b) an undated transfer or assignment document or instrument relating to such
Portfolio Investment, signed by Borrower, as assignor, but not dated and not
specifying an assignee;

(c) a copy of the promissory note and loan or credit agreement or other
equivalent underlying documentation relating to such Portfolio Investment; and

(d) such other documents in connection with such Portfolio Investment as Bank
reasonably requests and that is available to Borrower without undue hardship.

“Responsible Officer” means, with respect to any Person, any duly authorized
officer or director of such Person or of the general partner, administrative
manager or managing member of such Person with direct responsibility for the
administration of this Agreement and also, with respect to a particular matter,
any other duly authorized officer of such Person or of the general partner,
administrative manager or managing member of such Person to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any class of membership interests of Borrower now or
hereafter outstanding, except a dividend or distribution paid solely in
interests of that class of membership interests or in any junior class of
membership interests of Borrower; (ii) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or

 

16



--------------------------------------------------------------------------------



indirect, of any class of membership interests of Borrower now or hereafter
outstanding, and (iii) any payment made to redeem, purchase, repurchase or
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire membership interests of Borrower now or hereafter
outstanding.

“Revolving Facility” means the facility hereunder pursuant to which Borrower may
request Bank to issue Advances, as specified in Section 2.1(a) hereof.

“Revolving Line” means aggregate Credit Extensions of up to Fifty Million
Dollars ($50,000,000).

“Revolving Maturity Date” means the date three (3) years after the Closing Date.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“SEC” means the U.S. Securities and Exchange Commission.

“Second Lien Loan” means any Loan that is valued as a “second lien loan” on
Borrower’s Books in accordance with the internal accounting and valuation
policies of Borrower in effect as of the Closing Date.

“Senior Debt” has the meaning set forth in the applicable Obligor’s loan or
credit agreement relating to its Loan that has been delivered to Bank pursuant
to the terms hereof.

“Specified Obligor Event of Default” means an event of default has occurred and
is continuing with respect to (i) the required principal or interest payments
(in the case of interest payments, after giving effect to any applicable cure
period and/or extensions granted with respect thereto and permitted by the terms
of this Agreement) or (ii) any insolvency, bankruptcy or reorganization of the
applicable Obligor after giving effect to any applicable cure period.

“Spread” means 3.00% per annum.

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms acceptable to Bank in Bank’s
reasonable discretion (and identified as being such by Borrower and Bank).

“Total Debt” has the meaning set forth in the applicable Obligor’s loan or
credit agreement relating to its Loan that has been delivered to Bank pursuant
to the terms hereof.

“Unquoted Investments” is defined in Section 6.9(a)(i).

“Valuation Testing Date” is defined in Section 6.9(a)(i).

 

17



--------------------------------------------------------------------------------



“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with
Section 6.9(a)(i).

1.2 Rules of Construction.

(a) All accounting terms not specifically defined herein shall be construed in
accordance with GAAP and all calculations made hereunder shall be made in
accordance with GAAP. When used herein, the terms “financial statements” shall
include the notes and schedules thereto, if applicable.

(b) Defined terms may be used in the singular or the plural, as the context
requires.

(c) All reference to any time means New York, New York time (unless expressly
specified otherwise).

(d) References herein to Sections, Exhibits, Schedules and like references are
to Sections, Exhibits, Schedules and the like in and to this Agreement unless
otherwise expressly provided.

(e) References herein to any document, instrument, or agreement (i) shall
include all exhibits, schedules, and other attachments thereto, (ii) shall
include all documents, instruments, or agreements issued or executed in
replacement thereof, to the extent permitted hereby or thereby, and (iii) shall
mean such document, instrument, or agreement, or replacement thereof, as
amended, supplemented, restated, or otherwise modified from time to time to the
extent permitted hereby or thereby and in effect at any given time.

(f) The words “include,” “includes” and “including” are deemed to be followed by
the phrase “without limitation.”

(g) Unless the context in which it is used otherwise clearly requires, the word
“or” has the inclusive meaning represented by the phrase “and/or.”

(h) All capitalized terms used herein with reference to the Collateral and
defined in the Uniform Commercial Code (“UCC”) as adopted in the applicable
jurisdiction from time to time shall have the meaning given therein unless
otherwise defined herein. To the extent the definition of any category or type
of Collateral is expanded by any amendment, modification or revision to the UCC,
such expanded definition will apply automatically as of the effective date of
such amendment, modification or revision.

(i) With respect to any Person, the terms “knowledge” or “actual knowledge”
shall mean such knowledge as such Person has or should have after conducting
commercially reasonable due inquiry.

(j) References to any Person include that Person’s heirs, personal
representatives, successors, trustees, receivers, and permitted assigns.

 

18



--------------------------------------------------------------------------------



(k) Unless the context in which it is used otherwise clearly requires, all
references to days, weeks and months mean calendar days, weeks and months.

 

  2.

LOAN AND TERMS OF PAYMENT.

2.1 Credit Extensions

(a) Revolving Line. Subject to and upon the terms and conditions of this
Agreement, Borrower may request Advances in an aggregate outstanding amount not
to exceed the lesser of (A) the Revolving Line or (B) the Borrowing Base.
Amounts borrowed pursuant to this Section may be repaid and reborrowed at any
time prior to the Revolving Maturity Date. Whenever Borrower desires an Advance,
Borrower will, (1) by no later than 2:00 pm on the Business Day that the Advance
is to be made, (a) notify Bank by electronic mail, facsimile transmission or
telephone and (b) deliver to Bank a Loan Advance/Paydown Request Form in
substantially the form of Exhibit B and (2) by no later than three (3) Business
Days prior to the Business Day on which the Advance is to be made, deliver to
Bank a Loan Supplement and Borrowing Base Certificate. Bank is authorized to
make Advances under this Agreement, based upon written instructions received
from a Responsible Officer or a designee of a Responsible Officer, or without
instructions if in Bank’s reasonable discretion such Advances are necessary to
meet Obligations which have become due and remain unpaid. Bank shall be entitled
to rely on any telephonic notice given by a person listed herein as a
Responsible Officer or a designee thereof, and Borrower shall indemnify and hold
Bank harmless for any damages or loss suffered by Bank as a result of such
reliance. Bank will credit the amount of Advances made under this Section 2.1(a)
to the Collateral Account designated by Borrower in the Loan Advance/Paydown
Request Form. Borrower shall use the proceeds of each Advance to finance the
working capital of Borrower.

2.2 Interest Rates, Payments, and Calculations.

(a) Interest Rate. Except as set forth in Section 2.2(b), Advances shall bear
interest, on the outstanding Daily Balance thereof, at a rate of interest equal
to the LIBOR Rate plus the Spread.

(b) Late Fee; Default Rate. If any payment is not made within ten (10) Business
Days after the date such payment is due, Bank shall notify Borrower. If Borrower
has not made such payment within two (2) Business Days after receiving notice,
Borrower shall pay Bank a late fee equal to the lesser of (i) five percent
(5.00%) of the amount of such unpaid amount or (ii) the maximum amount permitted
to be charged under Applicable Law. All Obligations shall bear interest, from
and after the occurrence and during the continuance of an Event of Default, at a
rate equal to two (2.00) percentage points above the interest rate applicable
immediately prior to the occurrence of the Event of Default.

(c) Payments; Prepayments.

(i) Borrower promises to pay to Bank, in lawful money of the United States of
America, the aggregate unpaid principal amount of all Credit Extensions made by
Bank to Borrower hereunder in accordance with the terms herein. Borrower shall
also pay interest

 

19



--------------------------------------------------------------------------------



on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof. Interest hereunder shall be due and payable on the last
calendar day of each month during the term hereof. Bank may, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrower’s deposit accounts and Bank shall provide Borrower prompt notice of
any such charge. Only if Borrower’s deposit accounts lack sufficient funds to
pay such amounts when due, Bank shall charge such amounts against the Revolving
Line, in which case those amounts shall thereafter accrue interest at the rate
then applicable hereunder. Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder. Failure of Bank to draw
interest, Bank Expenses, and Periodic Payments from Borrower’s deposit accounts
in a timely manner shall not cause additional interest or penalties to accrue.
Notwithstanding anything to the contrary in this Agreement, on the Revolving
Maturity Date, all Advances under this Section shall be immediately due and
payable. Borrower may prepay any Advances without penalty or premium.

(ii) In the event that the amount of total Credit Extensions exceeds the
Revolving Line, promptly (but in no event later than five (5) days) Borrower
shall prepay Advances in such amounts as shall be necessary so that the amount
of total Credit Extensions does not exceed the Revolving Line.

(iii) In the event that at any time the amount of total Credit Extensions
exceeds the Borrowing Base (a “Borrowing Base Deficiency”), promptly (but in no
event later than fifteen (15) days), Borrower shall prepay the Advances and/or
deposit cash into a Collateral Account so that any such deficiency is promptly
cured.

(d) Computation. All interest chargeable under the Loan Documents shall be
computed on the basis of a three hundred sixty (360) day year (or a 365-day year
or 366-day year, as the case may be, for Base Rate Advances) for the actual
number of days elapsed.

2.3 Crediting Payments. Prior to the occurrence and continuance of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies. After the
occurrence of an Event of Default, the receipt by Bank of any wire transfer of
funds, check, or other item of payment shall be immediately applied to
conditionally reduce Obligations, but shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment. Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 3:00 p.m. shall be deemed to have
been received by Bank as of the opening of business on the immediately following
Business Day. Whenever any payment to Bank under the Loan Documents would
otherwise be due (except by reason of acceleration) on a date that is not a
Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension.

2.4 Fees. Borrower shall pay to Bank the following:

(a) Revolving Facility Fee. A fully earned and non-refundable facility fee equal
to Five Hundred Thousand Dollars ($500,000), which fee shall be due and payable
in installments of (i) Two Hundred Fifty Thousand Dollars ($250,000) on the
Closing Date and (ii) Two Hundred Fifty Thousand Dollars ($250,000), on
December 9, 2020;

 

20



--------------------------------------------------------------------------------



(b) Bank Expenses. On the Closing Date, an amount equal to all Bank Expenses
reasonably incurred and documented through the Closing Date. After the Closing
Date, Borrower shall pay Bank all reasonably incurred and documented Bank
Expenses, including reasonable attorneys’ fees and expenses, as and when they
become due.

(c) Commitment Fee. If on any anniversary of the Closing Date, the average daily
Revolving Line utilization is less than $25,000,000 for the prior 365-day
period, Borrower shall pay Bank a commitment fee on such date which shall accrue
at 0.50% per annum on the average daily unused amount of the Revolving Line for
such period. Accrued commitment fees shall be payable in arrears on each annual
anniversary of the Closing Date. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

2.5 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.7, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately upon the occurrence and during the continuance of an Event
of Default with notice to Borrower; provided that no such notice shall be
required upon the occurrence and during the continuance of an Event of Default
under Section 8.5.

2.6 Taxes.

(a) Any and all payments by or on account of any obligation of Borrower under
any Loan Document shall be made without deduction or withholding for any taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) Bank receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b) Borrower shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of Bank timely reimburse it for
the payment of, any Other Taxes.

(c) Borrower shall indemnify Bank, within ten (10) Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by Bank or required to be withheld or deducted from a
payment to Bank, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by Bank shall be
conclusive absent manifest error.

 

21



--------------------------------------------------------------------------------



(d) Bank shall deliver to Borrower upon execution of this Agreement and at the
time or times reasonably requested by Borrower, such properly completed and
executed documentation reasonably requested by Borrower as will permit payments
under the Loan Documents to be made without withholding or at a reduced rate of
withholding (including, without limitation, a duly executed IRS Form W-9 or
applicable IRS Form W-8 (together with all appropriate attachments) (or
applicable successor form)). In addition, Bank, if reasonably requested by
Borrower, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrower as will enable Borrower to determine whether
Bank is subject to backup withholding or information reporting requirements.
Bank agrees that, if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower of its legal inability to do so.
Notwithstanding anything to the contrary in the preceding three sentences, the
completion, execution and submission of such documentation (other than an IRS
Form W-9 or IRS Form W-8 (or applicable successor forms)) shall not be required
to the extent Bank is not legally entitled to do so, or if in Bank’s reasonable
judgment such completion, execution or submission would subject Bank to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Bank.

(e) If Bank determines, in its sole discretion exercised in good faith, that it
has received a refund of any taxes as to which it has been indemnified pursuant
to this Section 2.6 (including by the payment of additional amounts pursuant to
this Section 2.6), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the indemnifying party or
any other Person.

(f) If Bank requests compensation under this Section 2.6, or requires Borrower
to pay any Indemnified Taxes or additional amounts to Bank or any Governmental
Authority for the account of Bank pursuant to this Section 2.6, then Bank shall
(at the request of Borrower) use reasonable efforts to designate a different
lending office for funding or booking its Advances hereunder or to assign its
rights and obligations hereunder to another of its offices,

 

22



--------------------------------------------------------------------------------



branches or affiliates, if, in the judgment of Bank, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section 2.6, in the future, and (ii) would not subject Bank to any unreimbursed
cost or expense and would not otherwise be disadvantageous to Bank. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by Bank in
connection with any such designation or assignment.

(g) As soon as practicable after any payment of taxes by Borrower to a
Governmental Authority pursuant to this Section 2.6, Borrower shall deliver to
Bank the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Bank.

(h) Each party’s obligations under this Section 2.6 shall survive any assignment
of rights by, or the replacement of, Bank, and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

  3.

CONDITIONS OF ADVANCES.

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a) this Agreement;

(b) a certificate with respect to incumbency and resolutions of Borrower,
authorizing the execution and delivery of this Agreement;

(c) a UCC-1 Financing Statement reflecting Borrower as debtor and Bank as
secured party;

(d) the Charter Documents of Borrower;

(e) a good standing certificate from the applicable Governmental Authority of
Borrower’s jurisdiction of organization or formation, dated a recent date prior
to the Closing Date;

(f) current Secretary of State reports indicating that except for Permitted
Liens, there are no other security interests or Liens of record in the
Collateral;

(g) a legal opinion from Milbank LLP, counsel to Borrower;

(h) a Beneficial Ownership Certification with respect to Borrower at least two
(2) Business Days prior to the Closing Date;

(i) payment of the fees and Bank Expenses then due specified in Section 2.4
hereof;

 

23



--------------------------------------------------------------------------------



(j) for at least five (5) Borrowing Base Portfolio Investments selected by Bank,
each of the Required Portfolio Investment Documents with respect thereto; and

(k) such other documents, instruments, certificates and information as Bank may
reasonably request.

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a) receipt by Bank of (i) a Loan Advance/Paydown Request Form and Loan
Supplement in accordance with Section 2.1(a) and (ii) a Borrowing Base
Certificate signed by a Responsible Officer;

(b) the representations and warranties contained in Section 5 shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality) on and as of the date of such Loan
Advance/Paydown Request Form and Loan Supplement and on the effective date of
each Credit Extension as though made at and as of each such date,

(c) no Event of Default shall have occurred and be continuing, or would exist
after giving effect to such Credit Extension;

(d) no event shall have occurred or shall be pending or overtly threatened in
writing that would reasonably be expected to have a Material Adverse Effect upon
the ability of Borrower to meet its obligations under this Agreement; and

(e) solely in the case of the initial Advance occurring on our around the
Closing Date and any Advance thereafter prior to the date that Borrower has
complied with Section 6.6(b)(v), such Advance(s) shall not exceed $10,000,000 in
the aggregate at any time.

The making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2(b), (c) and (d).

 

  4.

CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. As collateral security for the prompt payment
and performance in full when due of all Borrower’s Obligations to Bank under
this Agreement and the other Loan Documents (collectively, the “Secured
Obligations”), Borrower hereby pledges to Bank and grants a continuing security
interest in favor of Bank in all of Borrower’s right, title and interest in, to
and under (in each case, whether now owned or existing, or hereafter acquired or
arising) all Portfolio Investments, accounts, payment intangibles, general
intangibles, chattel paper, electronic chattel paper, instruments, deposit
accounts (excluding any Excluded Accounts), securities accounts, cash, cash
equivalents, letter-of-credit rights, investment property, equipment, goods and
all proceeds and products of the foregoing (all of the property described in
this clause

 

24



--------------------------------------------------------------------------------



(a) being collectively referred to herein as “Collateral”), including, without
limitation: (1) each Portfolio Investment, including, without limitation, those
set forth on Exhibit A hereto as of the date hereof, (2) all of Borrower’s
interests in each Collateral Account and each other account of Borrower that is
subject to a Control Agreement and, in each case, all investments, obligations,
cash, cash equivalents, financial assets and other property from time to time
credited thereto, (3) all underlying documentation relating to Portfolio
Investments and all rights related to each such agreement and, Borrower and
(4) all proceeds thereof, all accessions to and substitutions and replacements
for, any of the foregoing, and all rents, profits and products of any thereof.

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) specifically describe the Collateral hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Any such
financing statements may be filed by Bank at any time in any jurisdiction
whether or not Revised Article 9 of the Code is then in effect in that
jurisdiction. Borrower shall from time to time endorse and deliver to Bank, at
the reasonable request of Bank, all Negotiable Collateral and other documents
that Bank may reasonably request, in form satisfactory to Bank, to perfect and
continue perfection of Bank’s security interests in the Collateral and in order
to fully consummate all of the transactions contemplated under the Loan
Documents. Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Bank chooses to perfect
its security interest by possession in addition to the filing of a financing
statement. Borrower from time to time may deposit with Bank specific cash
collateral to secure specific Obligations; Borrower authorizes Bank to hold such
specific balances in pledge and to decline to honor any drafts thereon or any
request by Borrower or any other Person to pay or otherwise transfer any part of
such balances for so long as the specific Obligations are outstanding.

4.3 Delivery of Additional Documentation Required. Borrower shall from time to
time execute and deliver to Bank, at the reasonable request of Bank, all
Negotiable Collateral and all other documents that Bank may reasonably request,
including, without limitation, Control Agreements, in each case in form
reasonably satisfactory to Bank, to perfect and continue the perfection of
Bank’s security interests in the Collateral and in order to fully consummate all
of the transactions contemplated under the Loan Documents.

4.4 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice to Borrower (provided, that
upon the occurrence and during the continuance of an Event of Default, no such
notice shall be required to be given by Bank), one time per calendar year during
usual business hours (provided, that upon the occurrence and during the
continuance of an Event of Default, no such limit shall apply to the number of
inspection visits that may be made by Bank in any calendar year), to inspect
Borrower’s Books and to make copies thereof and to check, test, and appraise the
Collateral in order to verify Borrower’s financial condition or the amount,
condition of, or any other matter relating to, the Collateral, in each case, at
Borrower’s expense; provided that, except upon the occurrence and during the
continuance of an Event of Default, Borrower shall not be required to pay
expenses pursuant to this Section 4.4 exceeding Five Thousand Dollars ($5,000)
(provided, that upon the occurrence and during the continuance of an Event of
Default, no such cap shall apply).

 

25



--------------------------------------------------------------------------------



  5.

REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1 Due Organization and Qualification. Borrower is an entity, duly existing
under the laws of the jurisdiction in which it is organized and qualified and
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified.

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents and the request for each Advance hereunder are within
Borrower’s powers, have been duly authorized, and are not in conflict with nor
constitute a breach of any provision contained in Borrower’s Charter Documents,
nor will they constitute an event of default under any material agreement to
which Borrower is a party or by which Borrower is bound. Borrower is not in
default of any payment obligation and no event of default has occurred and is
continuing under any material agreement to which it is a party or by which it is
bound.

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, except for Permitted
Liens, adverse claims, and restrictions on transfer or pledge. All Collateral is
located solely with Borrower or in the Collateral Account.

5.4 No Prior Encumbrances. Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.

5.5 Charter Documents. The Charter Documents are in full force and effect in the
form presented to Bank as of the Closing Date.

5.6 Name; Location of Chief Executive Office. Borrower has not done business
under any name other than that specified on the signature page hereof. The chief
executive office of Borrower is located at the address indicated in Section 10
hereof.

5.7 Litigation. There are no actions or proceedings pending by or against
Borrower before any court or administrative agency in which an adverse decision
could have a Material Adverse Effect.

5.8 No Material Adverse Change in Financial Statements. All financial statements
related to Borrower that Bank has received from Borrower fairly present in all
material respects Borrower’s financial condition as of the date thereof and
Borrower’s results of operations for the period then ended. There has not been a
material adverse change in the financial condition of Borrower since the date of
the most recent of such financial statements or any other interim financial
information submitted to Bank.

5.9 Solvency, Payment of Debts. Borrower is solvent and able to pay its debts
(including trade debts) as they mature.

 

26



--------------------------------------------------------------------------------



5.10 Regulatory Compliance. Borrower is not required to register as an
“investment company” under the Investment Company Act. Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System). Borrower has not violated any statutes, laws, ordinances or rules
applicable to it except as would not have a Material Adverse Effect on Borrower.

5.11 Taxes. To the best of its knowledge and belief, Borrower has filed or
caused to be filed all U.S. federal and state income tax returns and all other
material tax returns required to be filed, and has paid all taxes reflected
therein as due and payable, and all other material taxes imposed on Borrower or
its properties, except taxes that are being contested in good faith by
appropriate proceedings and are adequately reserved against (to the extent
required by GAAP) by Borrower. Borrower files its own income tax returns as a
stand-alone corporation and is not included in any combined, consolidated or
unitary group, and Borrower is not a party to any tax sharing or similar
agreement.

5.12 Subsidiaries. Borrower owns no stock, partnership interest or other equity
securities of any Person, except for Permitted Investments.

5.13 Government Consents. Borrower has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Governmental Authorities that are necessary for the continued operation
of Borrower’s business as currently conducted, the failure to obtain which could
have a Material Adverse Effect.

5.14 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank contains any
materially untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained in such certificates or
statements not misleading as of the date of such statements.

5.15 Beneficial Ownership Regulations. As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

5.16 Collateral Account. As of the Closing Date, the Collateral Account held at
the Bank of New York Mellon is the only securities account in the name of
Borrower and there is no deposit account in the name of Borrower, in each case
other than any Excluded Account or De Minimis Account.

 

  6.

AFFIRMATIVE COVENANTS.

Borrower shall do all of the following:

6.1 Good Standing. Borrower shall maintain its existence in its jurisdiction of
organization and maintain qualification and good standing in each jurisdiction
in which it is required to do so. Borrower shall maintain in force all licenses,
approvals and agreements necessary for the conduct of its business as currently
conducted.

 

27



--------------------------------------------------------------------------------



6.2 Government Compliance. Borrower shall comply with all statutes, laws,
ordinances and government rules and regulations to which it is subject,
noncompliance with which could have a Material Adverse Effect. Notwithstanding
the foregoing, Borrower shall comply with all SEC reporting requirements
applicable to it.

6.3 Financial Statements, Reports, Certificates. Borrower shall deliver to Bank:

(a) as soon as available, but in any case on each Friday of each calendar week
(or such other day as Bank may agree in its sole discretion) and with each
request for an Advance in accordance with Section 2.1(a), a Borrowing Base
Certificate signed by a Responsible Officer;

(b) as soon as available, but in any case within forty-five (45) days after the
end of each month, a borrower servicer report, in form and substance
satisfactory to Bank, signed by a Responsible Officer;

(c) concurrently with delivery of the Quarterly Report pursuant to
Section 6.3(f), a Compliance Certificate signed by a Responsible Officer;

(d) as soon as available, but in any case within sixty (60) days after the end
of each fiscal quarter, other than the quarter ending September 30, and
commencing with the quarter ending September 30, 2020, and within one hundred
twenty (120) days after the end of the quarter ending September 30, an
internally prepared quarterly portfolio review package with respect to the
Borrowing Base Portfolio Investments, in form and substance satisfactory to
Bank, reflecting, among other things, the Value of such Portfolio Investments in
accordance with Section 6.9;

(e) immediately upon the occurrence thereof, notice to Bank of any material
changes to Borrower’s credit policy or risk rating system, or of any risk rating
changes within Borrower’s portfolio as reflected in servicer reports of Borrower
as could reasonably be expected to have a Material Adverse Effect;

(f) as soon as available, but in any case within (i) sixty (60) days after the
last day of each fiscal quarter, the Quarterly Report on Form 10-Q as filed with
the SEC and (ii) one hundred twenty (120) days after the last day of each fiscal
year, the Annual Report on Form 10-K filings as filed with the SEC; provided
that, any such Form publicly available on EDGAR shall be deemed delivered to
Bank without any further action taken by Borrower provided that Borrower
provides Bank notice of the availability of such Forms on EDGAR;

(g) notwithstanding any of the foregoing, if applicable, copies of all
statements, reports and notices sent or made available generally on EDGAR shall
be deemed delivered to Bank without any further action taken by Borrower but
subject to any notice required under Section 6.3(f);

 

28



--------------------------------------------------------------------------------



(h) promptly upon receipt of notice thereof, a report of any legal actions
pending or threatened against Borrower that would reasonably be expected to have
a Material Adverse Effect;

(i) promptly upon the occurrence of an Event of Default, all original Required
Portfolio Investment Documents; and

(j) such other financial information as Bank may reasonably request from time to
time and, except upon the occurrence and during the continuation of an Event of
Default, without undue burden or expense to Borrower.

6.4 Charter Documents. Borrower shall cause its Charter Documents to remain in
full force and effect in the form presented to Bank on the Closing Date, except
for amendments that do not materially and adversely affect the right or ability
to satisfy Borrower’s Obligations under this Agreement.

6.5 Taxes. Borrower shall make due and timely payment of all material federal,
state, and local taxes (including withholding taxes), assessments, or
contributions required of it by law, and will execute and deliver to Bank, on
demand, appropriate certificates attesting to the payment thereof; provided that
Borrower need not make any payment if the amount or validity of such payment is
contested in good faith by appropriate proceedings and is adequately reserved
against (to the extent required by GAAP) by Borrower.

6.6 Bank Accounts.

(a) Collections. Borrower shall at all times maintain a securities account
and/or deposit account (or accounts) into which all principal, interest and fees
with respect to Portfolio Investments will be deposited in accordance with
clause (b)(i), below, which shall at all times be subject to a Control Agreement
(each, a “Collateral Account” and collectively, the “Collateral Accounts”).

(b) Collateral Accounts.

(i) Borrower shall direct each Obligor under the Portfolio Investments (and each
depository institution where payments with respect to the Portfolio Investments
are on deposit) to remit payments with respect to the Portfolio Investments to
the Collateral Accounts. It will be considered an Event of Default if Borrower
fails to direct each Obligor under the Portfolio Investments (and each
depository institution where payments with respect to the Portfolio Investments
are on deposit) to remit payments with respect to the Portfolio Investments to
the Collateral Accounts.

(ii) In the event Borrower receives any payment on account of any Portfolio
Investment directly from any Obligor, Borrower shall, within one (1) Business
Day after receipt of such payment, remit such payments directly to a Collateral
Account.

(iii) Upon the occurrence and during the continuance of an Event of Default,
Bank may direct the applicable bank to liquidate each Collateral Account and any
other account of Borrower that is subject to a Control Agreement and remit the
proceeds thereof to Bank for application to the Obligations.

 

29



--------------------------------------------------------------------------------



(iv) If an Event of Default has occurred and is continuing or a Borrowing Base
Deficiency has occurred and is continuing, Borrower will not transfer any funds
in any Collateral Account or any other account of Borrower that is subject to a
Control Agreement to any other deposit account or securities account or
otherwise dispose of any such funds without Bank’s prior written consent, other
than payments made to Bank to pay or prepay the Obligations.

(v) Borrower shall execute and deliver a Control Agreement with respect to each
Collateral Account in existence on the Closing Date within thirty (30) days
thereof.

(vi) To the extent Borrower opens a deposit account or securities account after
the Closing Date that is not (1) an Excluded Account or (2) an account with an
average daily balance of less than $10,000 individually or $50,000 in the
aggregate for all such accounts (each, a “De Minimis Account” and collectively,
the “De Minimis Accounts”), Borrower, the depository institution, and Bank shall
execute and deliver a Control Agreement with respect thereto within thirty
(30) days thereof. For the avoidance of doubt, while the Obligations are
outstanding Borrower shall not transfer any cash or other assets held in a
Collateral Account to any such other account until such time as a Control
Agreement is in effect.

6.7 Financial Covenants. Borrower shall at all times maintain the following
financial covenants and ratios:

(a) Minimum Net Assets. Net Assets of not less than one hundred twenty-five
million dollars ($125,000,000), tested as of the end of each fiscal quarter of
Borrower.

(b) Minimum Asset Coverage. Asset Coverage equal to or greater than one hundred
fifty percent (150%), tested as of the end of each fiscal quarter of Borrower.

(c) Minimum Bank Asset Coverage. Bank Asset Coverage equal to or greater than
two hundred twenty-five percent (225%), tested as of the end of each fiscal
quarter of Borrower; provided that if Borrower transfers an amount greater than
or equal to Ten Million Dollars ($10,000,000) in cash or other Collateral
(including, for the avoidance of doubt, Portfolio Investments) to its subsidiary
then Borrower shall deliver a Compliance Certificate to Bank contemporaneous
with such transfer evidencing compliance with the minimum Bank Asset Coverage
set forth in this clause (c).

6.8 Further Assurances. At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

30



--------------------------------------------------------------------------------



6.9 Portfolio Valuation and Diversification Etc.

(a) Portfolio Valuation, Etc.

(i) Determination of Values. Borrower will conduct reviews of the value to be
assigned to each of its Eligible Portfolio Investments as follows:

(A) Quoted Investments External Review. With respect to Eligible Portfolio
Investments traded in an active and orderly market for which market quotations
are readily available (“Quoted Investment”), Borrower shall, not less frequently
than once each calendar week, determine the market value of such Quoted
Investments that are included in the Borrowing Base, which shall, in each case,
be determined in accordance with one of the following methodologies as selected
by Borrower (each such value, an “External Quoted Value”):

(w) in the case of public and 144A securities, the average of the most recent
bid prices as determined by at least two Approved Dealers selected by Borrower
with respect to such public and 144A securities or if only one bid price is
available, such bid price,

(x) in the case of Broadly Syndicated Loans, the average of the most recent bid
prices as determined by at least two Approved Dealers selected by Borrower or if
only one bid price is available, such bid price,

(y) in the case of any Quoted Investment traded on an exchange, the closing
price for such Eligible Portfolio Investment most recently posted on such
exchange; and

(z) solely to the extent clause (x) hereto does not apply, in the case of any
other Quoted Investment, the fair market value thereof as determined by an
Approved Dealer.

(B) Unquoted Investments External Review. With respect to Eligible Portfolio
Investments that are included in the Borrowing Base for which market quotations
are not readily available, including any Middle Market Loans (“Unquoted
Investments”):

(x) No less frequently than quarterly (each a “Valuation Testing Date”),
Borrower shall test the values as of such Valuation Testing Date of Unquoted
Investments (such selected assets, the “IVP Tested Assets” and such value, the
“IVP External Unquoted Value”); provided, that the fair value of such Portfolio
Investments tested by the Independent Valuation Provider as of any IVP Testing
Date shall be at least (1) 25% of the aggregate value of the Eligible Portfolio
Investments included in the Borrowing Base and (2) with respect to any year-end
Valuation Testing Date, 100% of the aggregate value of the Eligible Portfolio
Investments included in the Borrowing Base as of such Valuation Testing Date for
the prior four-fiscal quarter period (in each case, the determination of fair
value for such percentage thresholds shall be based off of the last
determination of value of the Portfolio Investments pursuant to this
Section 6.9). Borrower shall promptly provide to Bank copies of all reports
prepared pursuant to this Section 6.9(a)(i)(B) by the Independent Valuation
Provider.

 

31



--------------------------------------------------------------------------------



(y) To the extent clause (x) above doesn’t apply, the lowest of (1) the Internal
Value of such Unquoted Investment as determined by Borrower pursuant to
6.9(a)(ii)(C) and (2) the cost of such Unquoted Investment until such time as
the IVP External Unquoted Value of such Unquoted Investment is determined in
accordance with clause (x) above (“Borrower Tested Assets”).

For the avoidance of doubt, Unquoted Investments that are part of the Collateral
but not included in the Borrowing Base shall not be subject to testing under
this Section 6.9(a)(i)(B).

(C) Internal Review. Borrower shall conduct internal reviews to determine the
value of all Eligible Portfolio Investments and shall conduct internal reviews
with respect to the Eligible Portfolio Investments at least quarterly for the
purpose of reviewing and discussing Borrower’s asset portfolio (including any
known material changes to the performance or value of any Portfolio Investment
to the extent Borrower determines that the value of any such Portfolio
Investment should be updated) (each such value established pursuant to this
clause (C), an “Internal Value”).

(D) Value of Quoted Investments. The “Value” of each Quoted Investment for all
purposes of this Agreement shall be the lower of (x) the Internal Value of such
Quoted Investment as most recently determined by Borrower pursuant to
Section 6.9(a)(i)(C) and (y) the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 6.9(a)(i)(A).

(E) Value of Unquoted Investments. If the Internal Value of any Unquoted
Investment as most recently determined by Borrower pursuant to
Section 6.9(a)(i)(C) falls above the midpoint of the range of the IVP External
Unquoted Value of such Unquoted Investment as most recently determined pursuant
to Section 6.9(a)(i)(B), then the “Value” of such Unquoted Investment for all
purposes of this Agreement shall be deemed to be the midpoint of the range of
the IVP External Unquoted Value; except that if an Unquoted Investment is
acquired during a fiscal quarter, the “Value” of such Unquoted Investment shall
be deemed to be equal to the lowest of (x) the Internal Value of such Unquoted
Investment as determined by Borrower pursuant to 6.9(a)(ii)(C) and (y) the cost
of such Unquoted Investment until such time as the IVP External Unquoted Value
of such Unquoted Investment is determined in accordance with
Section 6.9(a)(i)(B) as at the Valuation Testing Date.

(F) Actions Upon a Borrowing Base Deficiency. If, based upon such quarterly
internal review, Borrower determines that a Borrowing Base Deficiency exists,
then Borrower shall, promptly and in any event within two Business Days, deliver
a Borrowing Base Certificate reflecting the new amount of the Borrowing Base and
shall take the actions, and make prepayments to the extent required by
Section 2.2(c)(ii).

 

32



--------------------------------------------------------------------------------



(G) Failure to Determine Values. If Borrower shall fail to determine the value
of any Eligible Portfolio Investment as at any date pursuant to the requirements
(but subject to the exclusions) of the foregoing sub-clauses (A), (B), (C), (D)
or (E), then the “Value” of such Eligible Portfolio Investment as at such date
shall be deemed to be zero (until such Value is determined).

(ii) Supplemental Testing of Values; Valuation Dispute Resolutions.
Notwithstanding the foregoing, Bank shall have the right, solely for purposes of
the Borrowing Base, to request in its reasonable discretion and no more than two
(2) times per calendar year, any unquoted Portfolio Investment included in the
Borrowing Base with a value assigned by Borrower (other than IVP Tested Assets
as of the most recent IVP Testing Date) to be independently valued by an
Independent Valuation Provider for purposes of the Borrowing Base. Subject to
Section 6.9(a)(iii)(C) below, the costs of any such valuation shall be at the
expense of Borrower. If (x) the value of any Borrower Tested Asset is less than
the value determined by the Independent Valuation Provider pursuant to this
clause, then the value determined pursuant to Section 6.9(a)(i) shall continue
to be used as the “Value” for purposes of this Agreement and (y) if the value of
any Borrower Tested Asset determined pursuant to Section 6.9(a)(i) is greater
than the value determined by the Independent Valuation Provider and the
difference between such values is (1) less than or equal to 5% of the value
determined pursuant to Section 6.9(a)(i), then the value determined pursuant to
Section 6.9(a)(i) shall become the “Value” of such Portfolio Investment,
(2) greater than 5% and less than or equal to 20% of the value determined
pursuant to Section 6.9(a)(i), then the “Value” of such Portfolio Investment
shall become the average of the value determined pursuant to Section 6.9(a)(i)
and the value determined by the Independent Valuation Provider, and (3) greater
than 20% of the value determined pursuant to Section 6.9(a)(i), then Borrower
and Bank shall retain an additional third-party appraiser and, upon the
completion of such appraisal, the “Value” of such Portfolio Investment shall
become the average of the three valuations (with the average of the value of the
Independent Valuation Provider and value determined pursuant to
Section 6.9(a)(i) to be used until the third value is obtained).

(iii) Generally Applicable Valuation Provisions.

(A) The Value of any Portfolio Investment for which the Independent Valuation
Provider’s value is used shall be the midpoint of the range (if any) determined
by the Independent Valuation Provider. The Independent Valuation Provider shall
apply a recognized valuation methodology that is commonly accepted in Borrower’s
industry for valuing Portfolio Investments of the type being valued and held by
the Obligors. Other procedures relating to the valuation will be reasonably
agreed upon by Bank and Borrower.

(B) All valuations shall be on a settlement-date basis. For the avoidance of
doubt, the value of any Portfolio Investments determined in accordance with any
provision of this Section 6.9 shall be the Value of such Portfolio Investment
for purposes of this Agreement until a new Value for such Portfolio Investment
is subsequently determined in good faith in accordance with this Section 6.9.

 

33



--------------------------------------------------------------------------------



(C) The reasonable and documented out-of-pocket costs of any valuation
reasonably incurred by Bank under this Section 6.9 shall be at the expense of
Borrower.

(D) The foregoing valuation procedures shall only be required to be used for
purposes of calculating the Borrowing Base and related concepts and shall not be
required to be utilized by Borrower for any other purpose, including, without
limitation, the delivery of financial statements or valuations required under
ASC820 or the Investment Company Act.

(E) The Independent Valuation Provider shall be instructed to conduct its tests
in a manner not disruptive to the business of Borrower in any material respect.
Bank shall notify Borrower of its receipt of the written final results of any
such test within ten (10) Business Days after its receipt thereof and shall
provide a copy of such results and the related report to Borrower within ten
(10) Business Days after Borrower’s request.

(b) Investment Company Diversification Requirements. Borrower (together with its
subsidiaries to the extent required by the Investment Company Act) will at all
times comply in all material respects with the portfolio diversification and
similar requirements set forth in the Investment Company Act applicable to
business development companies.

 

  7.

NEGATIVE COVENANTS.

Borrower will not do any of the following:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”) all or any part of its assets or other property,
other than Transfers of securities, assets, cash and Equipment in the ordinary
course of Borrower’s business; provided that Borrower will not Transfer any
Borrowing Base Portfolio Investment if (a) a Borrowing Base Deficiency would
result therefrom as demonstrated in a Borrowing Base Certificate delivered on or
prior to the proposed Transfer date or (b) Borrower is not in compliance with
the covenants set forth in Section 6.7 on a pro forma basis; provided, further,
that Borrower may Transfer all or any part of its assets or other property with
the consent of Bank; provided further that Borrower will not Transfer any assets
or other property to any subsidiary of Borrower if an Event of Default has
occurred and is continuing or a Borrowing Base Deficiency has occurred and is
continuing without the consent of Bank.

7.2 Change in Business; Change in Control or Executive Office. Engage in any
business other than the business purposes permitted by Borrower’s Charter
Documents and any business substantially similar or related thereto (or
incidental thereto); or cease to conduct business materially in the manner
permitted by Borrower as of the Closing Date; or without Bank’s prior written
consent, suffer or permit a Change in Control; or without twenty (20) days prior
written notification to Bank, relocate its chief executive office or state of
formation; or without Bank’s prior written consent, change the date on which its
fiscal year ends.

 

34



--------------------------------------------------------------------------------



7.3 Mergers or Acquisitions. Merge or consolidate with or into any other
business organization, or acquire all or substantially all of the capital stock
or property of another Person, other than Permitted Investments.

7.4 Indebtedness. Create, incur, assume or be or remain liable with respect to
any Indebtedness other than Permitted Indebtedness.

7.5 Encumbrances. Except to the extent permitted in Section 7.1, create, incur,
assume or suffer to exist any Lien with respect to the Collateral other than
Permitted Liens; or assign or otherwise convey any right to receive income other
than Permitted Liens; or agree with any Person other than Bank not to grant a
security interest in, or otherwise encumber, any of the Collateral.

7.6 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person other than Permitted Investments; provided that if an Event
of Default has occurred and is continuing or a Borrowing Base Deficiency has
occurred and is continuing, Borrower shall not make any cash Investment in any
subsidiary.

7.7 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business (including
entering into any investment advisory agreements or administration agreements
with such Affiliates), upon fair and reasonable terms that are no less favorable
to Borrower than would be obtained in an arm’s length transaction with a
non-affiliated Person.

7.8 Subordinated Debt. Make any payment in respect of any Subordinated Debt in
contravention of the terms of the subordination provisions applicable to such
Subordinated Debt, whether such subordination provisions are contained in the
promissory note or other agreement, document or instrument evidencing such
Subordinated Debt or in a separate subordination agreement between Bank and the
holder of such Subordinated Debt, or amend any subordination provision contained
in any documentation relating to any Subordinated Debt which amendment purports
to increase the priority of such instrument, change the payment schedule under
such instrument or otherwise contradict any provision of a subordination
agreement between Bank and the holder of such Subordinated Debt, without Bank’s
prior written consent.

7.9 Collateral. Deliver, pledge, or assign or otherwise convey any right to, the
Collateral to any Person other than Bank.

7.10 Compliance. Be required to register as an “investment company” under the
Investment Company Act of 1940, or become principally engaged in, or undertake
as one of its important activities, the business of extending credit for the
purpose of purchasing or carrying margin stock, or use the proceeds of any
Credit Extension for such purpose, or fail to comply in any material respect
with, or violate any, material law or regulation applicable to Borrower that
could reasonably be expected to result in a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------



7.11 Distributions. So long as no Event of Default has occurred and is
continuing or would result therefrom or a Borrowing Base Deficiency has occurred
and is continuing or would result therefrom, make or declare, directly or
indirectly, any Restricted Payment; provided that Borrower shall be permitted to
make or declare a Restricted Payment to the extent necessary to maintain its
status as a Business Development Company under the Investment Company Act.

7.12 Use of Proceeds. Use the proceeds of the Advances for any purpose other
than the acquisition and funding (either directly or indirectly as permitted
hereunder) of leveraged loans, high-yield securities and other Investments or
the payment of the Obligations.

 

  8.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default
under this Agreement:

8.1 Payment Default. If a Borrower fails to (a) make any payment of principal on
its due date, (b) make any payment of interest on any Credit Extension within
five (5) Business Days after such interest is due and payable (which five
(5) Business Day cure period shall not apply to payments due on the Revolving
Maturity Date) or (c) pay any other Obligations within twelve (12) days after
such Obligations are due and payable (which twelve (12) day cure period shall
not apply to payments due on the Revolving Maturity Date). During any cure
period, the failure to make or pay any payment specified under clause (b) or (c)
hereunder is not an Event of Default (but no Credit Extension will be made
during the cure period);

8.2 Covenant Default. If Borrower (i) fails to perform any obligation under
Article 6, (ii) violates any of the covenants contained in Article 7 of this
Agreement, or (iii) fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant, or agreement contained in this
Agreement, in any of the Loan Documents, and as to any default under such other
term, provision, condition, covenant or agreement in this clause (iii) that can
be cured, has failed to cure such default within ten (10) Business Days after
Borrower receives notice thereof or any Responsible Officer of Borrower has
knowledge thereof;

8.3 Existence. If Borrower is dissolved or Borrower’s existence is otherwise
terminated or any action is taken to effect such termination or Borrower’s
dissolution, or if Borrower fails to comply with any term of its Charter
Documents beyond any applicable time for cure, that would have a Material
Adverse Effect;

8.4 Attachment. If any portion of assets directly owned by Borrower with a value
in excess of Five Million Dollars ($5,000,000) (other than, for the avoidance of
doubt, assets held at special purpose vehicles with respect to which Borrower
holds equity investments) is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any trustee,
receiver or person acting in a similar capacity and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within ten (10) Business Days, or that Borrower is enjoined, restrained, or in
any way prevented by court order from continuing to conduct all or any material
part of its business affairs, or if a judgment or other claim becomes a lien or
encumbrance upon any material portion of assets directly owned by

 

36



--------------------------------------------------------------------------------



Borrower (other than, for the avoidance of doubt, assets held at special purpose
vehicles with respect to which Borrower holds equity investments or Permitted
Liens), or if a notice of lien, levy, or assessment is filed of record with
respect to a material portion of assets directly owned by Borrower (other than,
for the avoidance of doubt, assets held at special purpose vehicles with respect
to which Borrower holds equity investments or Permitted Liens) by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and, in each case, the
same is not paid within ten (10) days after Borrower receives notice thereof,
provided that none of the foregoing shall constitute an Event of Default where
such action or event is stayed or an adequate bond has been posted pending a
good faith contest by Borrower (provided that no Credit Extensions will be
required to be made during such cure period) or such occurrence would not
reasonably be expected to have a Material Adverse Effect;

8.5 Insolvency or Bankruptcy. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within sixty (60) days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

8.6 Other Agreements. If there is a default or other failure to perform beyond
any applicable cure period in any material agreement to which Borrower is a
party or by which it is bound resulting in a right by a third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness owed by
Borrower thereunder in an amount in excess of Five Million Dollars ($5,000,000);

8.7 Judgments. If a final, non-appealable judgment or judgments rendered by a
court of competent jurisdiction for the payment of money in an amount,
individually or in the aggregate, of at least Five Million Dollars ($5,000,000)
not covered by independent third party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against Borrower and shall
remain unsatisfied and unstayed for a period of sixty (60) days (provided that
no Credit Extensions will be made prior to the satisfaction or stay of such
judgment);

8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document, taken together with all such statements and certificates
given to Bank and in light of the circumstances under which such statements and
certificates were provided (it being recognized that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results) and such material misrepresentation or material
misstatement (except to the extent such representation or misstatement could
reasonably be expected to have a Material Adverse Effect) has not been cured by
Borrower within five (5) Business Days of Borrower obtaining actual knowledge of
such material misrepresentation or material misstatement.

 

37



--------------------------------------------------------------------------------



  9.

BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, with notice of its election to
Borrower (provided that no such notice shall be required upon the occurrence and
during the continuance of an Event of Default under Section 8.5), and without
demand on Borrower, do any one or more of the following, all of which are
authorized by Borrower:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement;

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(d) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral and/or any documents relating to the Collateral, and
to make such documents and/or the Collateral available to Bank as Bank may
designate. Borrower authorizes Bank to enter the premises where the Collateral
is located, to take and maintain possession of the Collateral, or any part of
it, and to pay, purchase, contest, or compromise any encumbrance, charge, or
lien which in Bank’s determination appears to be prior or superior to its
security interest and to pay all expenses incurred in connection therewith. With
respect to any of Borrower’s owned premises, Borrower hereby grants Bank a
license to enter into such premises and to occupy the same, without charge, in
order to exercise any of Bank’s rights or remedies provided herein, at law, in
equity, or otherwise;

(e) Enforce all of the rights of Borrower to receive the proceeds of the
Collateral and apply the proceeds thereof to the Obligations;

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a limited license or other right, solely pursuant to the
provisions of this Section, to use, without charge, Borrower’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any property of a similar nature, as
it pertains to the Collateral, in completing production of, advertising for
sale, and selling any Collateral and, in connection with Bank’s exercise of its
rights under this Section, Borrower’s rights under all licenses and all
franchise agreements shall inure to Bank’s benefit;

(g) Subject to clause (i) below, dispose of the Collateral at either a public or
private sale, or both, by way of one or more contracts or transactions, for cash
or on terms, in such manner and at such places (including Borrower’s premises)
as Bank determines is commercially reasonable, and apply any proceeds to the
Obligations in whatever manner or order Bank deems appropriate; provided that,
prior to conducting a sale pursuant to this clause (g), Bank shall give written
notice to Borrower three (3) Business Days prior to the expected date of such
sale;

 

38



--------------------------------------------------------------------------------



(h) Other than a purchase by Borrower, Bank may bid and purchase the Collateral
at any public sale of the Collateral upon terms no less favorable than that of
the highest bid received; and

(i) Notwithstanding any other provision of this Section 9.1, in connection with
the sale of the Collateral by Bank pursuant to Section 9.1(g), Borrower will
have the right to purchase all of the Collateral by paying to Bank in cash in
immediately available funds, an amount equal to the amount necessary to pay the
Obligations (other than contingent indemnification and reimbursement obligations
for which no claim giving rise thereto has been asserted) in full on the date of
such purchase. If Borrower fails to exercise this purchase right prior to the
day that is one Business Day prior to the expected date of such sale pursuant to
this Section 9.1, then Borrower will forfeit such right.

9.2 Right of Setoff; Deposit Accounts. Upon and after the occurrence of an Event
of Default, Bank is hereby authorized by Borrower, at any time and from time to
time, to set off against, and to appropriate and apply to the payment of, the
Obligations of Borrower under the Loan Documents (whether matured or unmatured,
fixed or contingent or liquidated or unliquidated) any and all amounts owing by
Bank to Borrower (whether payable in U.S. Dollars or any other currency, whether
matured or unmatured, and, in the case of deposits of Borrower, whether general
or special, time or demand and however evidenced).

9.3 Remedies Cumulative. Bank’s rights and remedies under this Agreement, and
the Loan Documents shall be cumulative. Bank shall have all other rights and
remedies not inconsistent herewith as provided under the Code, by law, or in
equity. No exercise by Bank of one right or remedy shall be deemed an election,
and no waiver by Bank of any Event of Default on Borrower’s part shall be deemed
a continuing waiver. No delay by Bank shall constitute a waiver, election, or
acquiescence by it. No waiver by Bank shall be effective unless made in writing
by Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given.

 

39



--------------------------------------------------------------------------------



  10.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by email
to Borrower or to Bank, as the case may be, at its addresses set forth below:

 

If to Borrower:

  

OAKTREE STRATEGIC INCOME II, INC.

c/o Oaktree Capital Management, L.P.

333 South Grand Ave., 28th Floor

Los Angeles, CA 90071

Attn: Mary Gallegly

Email: mgallegly@oaktreecapital.com

If to Bank:

  

CITY NATIONAL BANK

555 South Flower Street, 21st Floor

Los Angeles, California 90071

Attention: Brandon Feitelson

Telephone: (213) 673-9016

Facsimile: (213) 673-9801

E-mail: Brandon.Feitelson@cnb.com

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

  11.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

New York law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in the City of New York, Borough of Manhattan.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or five
(5) days after deposit in the U.S. mails, first class, registered or certified
mail return receipt requested, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

  12.

GENERAL PROVISIONS.

12.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided,

 

40



--------------------------------------------------------------------------------



however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank may not assign, transfer, negotiate or
grant participation in all or any part of Bank’s interest, rights, obligations
or benefits hereunder, without Borrower’s prior written consent (unless an Event
of Default has occurred and is continuing, in which case, the consent of
Borrower is not required), which shall not be unreasonably withheld.
Notwithstanding the foregoing, Bank shall have the right without the consent of,
but with notice to, Borrower to sell, transfer, negotiate or grant participation
in all or any part of, or any interest in, Bank’s obligations, rights and
benefits hereunder to any of Bank’s Affiliates; provided that such sale,
transfer or participation shall not be effective until written notice has been
provided to Borrower. Borrower shall maintain a register of the name and address
of any Persons to which Bank assigned or participated its obligations, rights
and benefits hereunder and the principal amounts (and stated interest) of each
such Person’s interest in the Advances or other obligations, rights and benefits
under the Loan Documents, and shall treat such Persons as the beneficial owners
of such obligations, rights and benefits for all U.S. federal tax purposes. The
entries in such register shall be conclusive absent manifest error. Such Persons
shall not be entitled to receive any greater payment under Section 2.6, with
respect to any participation, than Bank would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after such Person acquired the applicable
participation.

12.2 Indemnification. Irrespective of whether the transactions contemplated
hereby are consummated, Borrower agrees to indemnify, exonerate, defend, pay,
and hold harmless Bank, its affiliates, officers, directors, employees,
attorneys, and agents (collectively, the “Indemnitees” and individually as
“Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, causes of action, judgments, suits, claims, costs,
expenses, and disbursements of any kind or nature whatsoever (including, the
reasonable and documented out-of-pocket fees and expenses of outside counsel for
such Indemnitees in connection with any investigation, administrative, or
judicial proceeding, whether such Indemnitee shall be designated a party
thereto), that may be imposed on, incurred by, or asserted against such
Indemnitee, in any manner relating to or arising out of the Revolving Line, the
use or intended use of the proceeds of the Advances, or the consummation of the
transactions contemplated by this Agreement, including any matter relating to or
arising out of the filing or recordation of any of the Loan Documents which
filing or recordation is done based upon information supplied by Borrower to
Bank and its counsel (the “Indemnified Liabilities”); provided, that Borrower
shall have no obligation hereunder with respect to Indemnified Liabilities
arising from the bad faith, gross negligence or willful misconduct of any such
Indemnitee. Each Indemnitee will promptly notify Borrower of each event of which
it has knowledge which may give rise to a claim under the indemnification
provisions of this Section 12.2. If any investigative, judicial, or
administrative proceeding arising from any of the foregoing is brought against
any Indemnitee indemnified or intended to be indemnified pursuant to this
Section 12.2 Borrower will resist and defend such action, suit, or proceeding or
cause the same to be resisted and defended by counsel designated by Borrower
(which counsel shall be reasonably satisfactory to the Indemnitee or intended
Indemnitee). Each Indemnitee will use its reasonable efforts to cooperate in the
defense of any such action, writ, or proceeding. To the extent that the
undertaking to indemnify, pay, and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrower shall make the maximum contribution to the payment and

 

41



--------------------------------------------------------------------------------



satisfaction of each of the Indemnified Liabilities that is permissible under
Applicable Law. The obligations of Borrower under this Section 12.2 shall
survive the termination of this Agreement and the discharge of Borrower’s other
obligations hereunder. This Section 12.2 shall not apply with respect to taxes,
other than taxes that represent losses, claims, penalties or damages arising
from any non-tax claim. Borrower shall not be liable to any Indemnitee for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages (other than in respect of any such damages incurred or paid by an
Indemnitee to a third party)) arising out of, in connection with, or as a result
of the transactions contemplated hereby asserted by an Indemnitee against
Borrower; provided that the foregoing limitation shall not be deemed to impair
or affect the obligations of Borrower under the preceding provisions of this
section.

12.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

12.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.5 Amendments in Writing, Integration. Neither this Agreement nor the Loan
Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

12.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrower.

12.8 Prepayment of Advances; Termination of Security; Release of Guarantees.
Borrower may terminate this Agreement at any time in its sole discretion upon at
least three (3) Business Days’ prior notice to Bank, provided that, prior to
such time, all Advances have been repaid and any and all other charges and costs
to be paid hereunder have been paid in full as due to the date of termination
and Borrower has complied with all other obligations hereunder to the date of
termination, in each case as determined by Bank in its reasonable discretion.
Upon such termination, Bank shall release any security that it may have to the
Collateral and shall terminate any guarantees hereunder, and the parties shall
execute such other documents as may reasonably be required to fully terminate
this Agreement and the parties’ rights and obligations hereunder following such
termination.

[SIGNATURE PAGE FOLLOWS.]

 

42



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

Oaktree Strategic Income II, Inc.

By:

 

Oaktree Fund

Advisors, LLC Its:

Investment Advisor

 

By:

 

/s/ Mary Gallegly

Name:

 

Mary Gallegly

Title:

 

Senior Vice President

 

By:

 

/s/ Matthew Stewart

Name:

 

Matthew Stewart

Title:

 

Senior Vice President

 

CITY NATIONAL BANK, as Bank

By:

 

/s/ Jennifer Velez

Name:

 

Jennifer Velez

Title:

 

Senior Vice President

 

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------



EXHIBIT A

CLOSING DATE PORTFOLIO INVESTMENTS

 

Exhibit A



--------------------------------------------------------------------------------



EXHIBIT B

LOAN ADVANCE/PAYDOWN REQUEST FORM

DEADLINE FOR SAME BUSINESS-DAY PROCESSING IS 2:00 P.M)

 

To:

 

[●]

  

Date:                     

Copy:

 

[●]

  

FAX #:

 

                                 

  

FROM

 

Borrower’s Name:

  

Oaktree Strategic Income II, Inc.

      Authorized Signer’s Name:  

 

      Authorized Signature:  

 

  

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality) as of the date
of the telephone request for and advance confirmed by this Borrowing
Certificate; provided, however, that those representations and warranties
expressly referring to another date shall be true and correct in all material
respects (or all respects to the extent already qualified by materiality) as of
such date.

 

DRAWDOWN

      

PAYDOWN

      

TO LOAN#:                                 

AMOUNT:

      

PRINCIPAL AMOUNT:

 

 

WIRE INSTRUCTIONS:

 

 

 

        

  

INTEREST AMOUNT:

 

 

      

WIRE INSTRUCTIONS:

 

 

 

Exhibit B



--------------------------------------------------------------------------------



* IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE
ONE)    YES    NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS    Fed Reference Number   
Bank Transfer Number The items marked with an asterisk (*) are required to be
completed.

*Beneficiary Name

  

*Beneficiary Account Number

  

*Beneficiary Address

  

Amount

   [SAME AS AMOUNT OF DRAWDOWN ABOVE]

*Routing Number (ABA/SWIFT/IBAN)

  

*Receiving Institution Name

     

*Receiving Institution Address

  

Other Instructions

  

 

Exhibit B



--------------------------------------------------------------------------------



EXHIBIT C

BORROWING BASE CERTIFICATE

[                ], 20[    ]

This certificate is delivered pursuant to that certain Loan and Security
Agreement, dated as of June 9, 2020 (as amended, modified, supplemented or
restated from time to time, the “Loan and Security Agreement”), by and between
Oaktree Strategic Income II, Inc., a Delaware corporation (the “Borrower”) and
City National Bank (the “Bank”). Capitalized terms used but not defined herein
shall have the meanings provided in the Loan and Security Agreement.

As of the date hereof, the undersigned Responsible Officer certifies that
(i) all of the information set forth in Schedule A attached hereto is true,
correct and complete as of the date set forth therein and that all calculations
therein have been made in accordance with the terms and definitions set forth in
the Loan and Security Agreement, (ii) all of the Borrowing Base Portfolio
Investments continue to comply with the applicable requirements set forth in
“Eligible Portfolio Investments” in the Loan and Security Agreement, (iii) each
of the representations and warranties contained in Section 5 of the Loan and
Security Agreement is true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality) on and as of
the date hereof and (iv) no Default or Event of Default has occurred and is
continuing under the Loan and Security Agreement.

[Remainder of Page Intentionally Left Blank]

 

Exhibit C



--------------------------------------------------------------------------------



Schedule A to Borrowing Base Certificate

Borrowing Base Calculation

[On file with Bank]1

 

1 

Borrower to provide Borrowing Base calculation.

 

Exhibit C



--------------------------------------------------------------------------------



EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:

  

CITY NATIONAL BANK

FROM:

  

OAKTREE STRATEGIC INCOME II, INC.

The undersigned authorized officer of OAKTREE STRATEGIC INCOME II, INC. hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is
in complete compliance for the period ending                          with all
required covenants except as noted below and on Schedule A attached hereto,
(ii) all representations and warranties of Borrower stated in the Agreement are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality) as of the date hereof and
(iii) all Borrowing Base Portfolio Investments continue to comply with the
applicable requirements set forth in “Eligible Portfolio Investments” in the
Agreement. Schedule A attached hereto sets forth the calculations of Borrower’s
financial covenants reported herein. The Officer further certifies that these
are prepared in accordance with the internal accounting and valuation policies
in effect as of the Closing Date except as explained in an accompanying letter
or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Borrower’s Financial Covenants (tested quarterly)

   Required      Actual      Complies  

Minimum Net Assets as demonstrated by the calculations set forth on Schedule A

     $125,000,000      $                          Yes        No  

Minimum Bank Asset Coverage as demonstrated by the calculations set forth on
Schedule A

     225%      $                          Yes        No  

Minimum Asset Coverage as demonstrated by the calculations set forth on Schedule
A

     150%                                Yes        No  

 

    

BANK USE ONLY

    

Comments Regarding Exceptions: See Attached.

  

Sincerely,

  

Received by:

 

 

     AUTHORIZED SIGNER    Date:  

 

 

  

Verified:

 

 

SIGNATURE

     AUTHORIZED SIGNER

 

  

Date:

 

 

TITLE

      Compliance Status    Yes    No

 

DATE

  

 

Exhibit D



--------------------------------------------------------------------------------



Schedule A to Compliance Certificate

Financial Covenant Calculations

[See Attached]2

  

 

2 

Borrower to provide covenant calculations.

 

Exhibit D



--------------------------------------------------------------------------------



Schedule 1

SCHEDULE 1 - FORM OF LOAN AGREEMENT SUPPLEMENT

LOAN AGREEMENT SUPPLEMENT No. [    ]

LOAN AGREEMENT SUPPLEMENT No. [    ], dated                 , 20         (“Loan
Supplement”), to the Loan and Security Agreement dated as of June 9, 2020 (as
amended, restated, or otherwise modified from time to time, the “Loan
Agreement”) by and between the undersigned OAKTREE STRATEGIC INCOME II, INC.
(“Borrower”) and CITY NATIONAL BANK (“Bank”). Capitalized terms used herein but
not otherwise defined herein are used with the respective meanings given to such
terms in the Loan Agreement.

To secure the Secured Obligations, Borrower grants Bank, a first priority
security interest in each Portfolio Investment described in Annex A hereto,
which Portfolio Investment shall automatically be deemed to be additional
Collateral. The Loan Agreement is hereby incorporated by reference herein and is
hereby ratified, approved and confirmed. Annex A (Portfolio Investment Schedule)
is attached hereto. The proceeds of the Loans should be transferred to
Borrower’s account as set forth in the Loan Advance/Paydown Request Form
delivered to Bank concurrently herewith.

In addition to identifying the additional Collateral listed on Annex A as
contemplated above, Borrower confirms that there has not been any Transfer of
any Borrowing Base Portfolio Investment that has not been disclosed to Bank
prior to the date hereof except any Transfer that is listed on Annex B attached
hereto.

Borrower hereby certifies that (a) as of the date hereof, the foregoing
information is true and correct in all material respects and authorizes Bank to
endorse in its respective books and records, the interest rate applicable on the
funding date (the “Funding Date”) of the Advance contemplated in connection with
this Supplement and the Loan Advance/Paydown Request Form delivered to Bank
concurrently herewith and the principal amount set forth below; (b) the
representations and warranties made by Borrower in the Loan Agreement are true
and correct on the date hereof and shall be true and correct on such Funding
Date. No Event of Default has occurred and is continuing under the Loan
Agreement. This Supplement may be executed by Borrower and Bank in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

Advance Funding Date:                 , 20        

Advance Amount: $                

This Supplement is delivered as of this day and year first above written.

 

1



--------------------------------------------------------------------------------



CITY NATIONAL BANK

   

OAKTREE STRATEGIC INCOME II, INC.

By:

       

By:

   

Name:

       

Name:

Title:

       

Title:

Annex A — Description of Portfolio Investments

 

2



--------------------------------------------------------------------------------



Annex A to Supplement

Upon the funding of the Advance referenced in the Loan Supplement, this schedule
and the Portfolio Investments described below automatically shall be deemed to
be a part of the Collateral.

 

Obligor

Name

   Obligor
Loan # (if
applicable)      Original
Principal
Amount      Outstanding
Principal
Amount      Commitment
Amount      Maturity
Date      Lien
Type      Facility
Type3                                                                 

and all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

3 

RLC, DDTL, Bond, etc.

 

3



--------------------------------------------------------------------------------



Annex B to Supplement

As of the funding date referenced in the Loan Supplement, the following
Borrowing Base Portfolio Investments shall be excluded from the Collateral and
the Borrowing Base as a result of a Transfer permitted by the Loan Agreement
that was consummated prior to such funding date.

 

Obligor

Name

   Obligor
Loan # (if
applicable)      Original
Principal
Amount      Outstanding
Principal
Amount      Commitment
Amount      Maturity
Date      Lien
Type      Facility
Type4                                                                 

 

4 

RLC, DDTL, Bond, etc.

 

4